United States Court of Appeals
                     For the First Circuit


No. 19-2280

                  JEPSEL ENRIQUE GÓMEZ-MEDINA,

                           Petitioner,

                               v.

                         WILLIAM P. BARR,
                 UNITED STATES ATTORNEY GENERAL,

                           Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                             Before

                    Lynch, Selya, and Barron,
                          Circuit Judges.


     Ogor Winnie Okoye and BOS Legal Group, LLC on brief for
petitioner.
     Joseph H. Hunt, Assistant Attorney General, Civil Division,
U.S. Department of Justice, Anthony C. Payne, Assistant Director,
Office of Immigration Litigation, U.S. Department of Justice, and
Raya Jarawan, Trial Attorney, Office of Immigration Litigation,
U.S. Department of Justice on brief for respondent.


                       September 15, 2020
              LYNCH,   Circuit   Judge.      An    Immigration    Judge    ("IJ")

denied      Jepsel   Enrique   Gómez-Medina's      application     for    asylum,

withholding of removal ("WOR"), and protection under the United

Nations      Convention   Against    Torture      ("CAT").       The   Board   of

Immigration Appeals ("BIA") dismissed his appeal, and Gómez-Medina

now petitions for review of the BIA's decision.                    We deny the

petition.

                                       I.

              Gómez-Medina was born in San Pedro Sula, Honduras, in

1992.       He entered the United States near Laredo, Texas, without

inspection on April 7, 2014; the Department of Homeland Security

("DHS") detained him on April 16, 2014 and charged him with

inadmissibility under 8 U.S.C. § 1182(a)(7)(A)(i)(I).

              Gómez-Medina said he feared returning to Honduras.               On

April 22, 2014, he was screened by an asylum officer who determined

his   fear     was   credible.      During   his    screening,     Gómez-Medina

explained that his problems in Honduras began after an incident in

2010, roughly four years before his entry into the U.S.                   He said

he witnessed four men come to his grandfather's house, ask for his

father by name, enter the house, then fire five gunshots at his

father.1     One shot hit his father in the neck.        Gómez-Medina stated


        1 He stated that his father was probably attacked because
of his gang affiliation.   His father would often disappear for
weeks at a time, sometimes returning "beat up" and looking like
"he was in a fight." More specifically, Gómez-Medina testified


                                     - 2 -
that the gunmen left because they thought they had killed him, but

his father survived the attack.   Gómez-Medina believed the attack

was motivated by his father's gang affiliation.   Gómez-Medina did

not share that affiliation.

            Two years later, in 2012, Gómez-Medina began receiving

threatening phone calls from men who he said were the men who had

attacked his father wanting to know where his father was.   Gómez-

Medina reported the threatening calls to the police and stated

that the police did nothing.   By the end of 2012, Gómez-Medina had

received so many threatening calls that he decided to move from

San Pedro Sula, Honduras, to Santa Barbara, Honduras, to live with

an uncle.   He said the men followed him there and attacked him in

July 2013 and November 2013.   He eventually returned to San Pedro

Sula, but the men followed him back and beat him again in January

2014.   Every time the men encountered Gómez-Medina, they asked

where his father was.    The last time Gómez-Medina saw the men --

when they beat him in San Pedro Sula in January 2014 -- they

accosted him in the middle of the afternoon.   They did not believe

his statements that he did not know where his father was, threw

him to the ground, and threatened that they would kill him if he


that when he was six or seven years old, he and his mother watched
from a window as his father argued with someone outside while
wielding a knife. His father told Gómez-Medina to leave the window
and not look, then disappeared out of sight. A few minutes later,
he returned with the knife covered in blood; the next morning,
Gómez-Medina found a body lying outside the house.


                               - 3 -
did not tell them where to find his father.         The men stopped when

they heard police sirens and told Gómez-Medina that he was "saved

this time but next time we will kill you."      Fearing for his safety,

Gómez-Medina left Honduras in February 2014.

             DHS served Gómez-Medina with a Notice to Appear on April

28, 2014, and in May 2014 he was released on bond by an IJ in San

Antonio, Texas. Four years later, in October 2018, he was arrested

in Massachusetts after a motor vehicle crash and charged with

driving under the influence of alcohol.        In January 2019, Gómez-

Medina was arrested outside of his home and taken into custody.

In   April   2019,   he   conceded   removability   and   later   filed   an

application for asylum, WOR, and CAT relief.

             In June 2019, an IJ held a hearing on removal and his

application for relief.       DHS conceded that because Gómez-Medina

was found to have a credible fear of persecution but did not

receive notice from DHS about the one-year filing deadline for

asylum applications, he was a member of a class certified in

Mendez-Rojas, see Mendez-Rojas v. Johnson, 305 F. Supp. 3d 1176,

1188 (W.D. Wash. 2018), and the IJ deemed his application for

asylum timely filed.       Based on the testimony at the hearing, the

IJ found that Gómez-Medina was a credible witness because his

testimony -- which was largely similar to what he had told the

asylum officer in 2014 -- was corroborated by police reports and




                                     - 4 -
hospital records.2     The judge also found that the harm Gómez-Medina

experienced was sufficient to rise to the level of persecution.

The IJ determined that Gómez-Medina was part of a "particular

social group" as a member of a nuclear family, see 8 U.S.C.

§ 1101(a)(42)(A), but also found that "animus against the family

per se was not established" and there was insufficient evidence of

a nexus between Gómez-Medina's membership in his family and the

actions of the men threatening him.          The IJ reasoned that Gómez-

Medina was attacked not based on his family status but because his

attackers wanted to locate his father.        Finally, the IJ found that

Gómez-Medina failed to show that the government of Honduras would

be unable or unwilling to protect him and gave three reasons: (1)

the police were willing to create and had created police reports

about the January 2014 beating of Gómez-Medina; (2) the police

intervened when he was attacked in January 2014; and (3) Gómez-

Medina's attackers fled when they heard the police approaching,

and so evidenced that they believed the police would arrest and

prosecute them.    The IJ denied Gómez-Medina's petition for asylum

and ordered that he be removed to Honduras.

          The     IJ   also   denied   his   applications   for   WOR   and

protection under CAT.         Withholding requires an "even higher"



     2    Gómez-Medina filed police reports after the third
beating; he was admitted to the hospital after his first and second
beatings.


                                   - 5 -
standard than asylum, see Villalta-Martinez v. Sessions, 882 F.3d
20, 23 (1st Cir. 2018), and there was insufficient evidence that

Gómez-Medina would likely be tortured in Honduras.

            Gómez-Medina appealed to the BIA.      The BIA gave three

reasons for dismissing Gómez-Medina's petition for asylum and WOR:

(1) it (mistakenly)3 "agree[d] with the Immigration Judge that the

respondent ha[d] not demonstrated that his mistreatment rises to

the level of past persecution under the Act"; (2) it determined

that the IJ's finding that Gómez-Medina had not shown that Honduras

was unwilling or unable to protect him was not clearly erroneous;

and (3) it observed that Matter of L-E-A-, 27 I&N Dec. 581 (A.G.

2019), decided after the IJ found that Gómez-Medina was part of a

"particular social group," held that "most nuclear families are

not inherently socially distinct" and therefore Gómez-Medina would

not have been eligible for asylum even if the IJ had found that

there was a nexus between his family status and the actions of the

men   threatening   him. Id.   at   589   (internal   quotation   marks

omitted).    The BIA also denied Gómez-Medina's application for

protection under CAT because there was no clear error in the IJ's

finding that Gómez-Medina had not established that he would be

tortured in Honduras if he were to return. This petition followed.




      3   In fact, the IJ found that Gómez-Medina had shown that
his mistreatment rose to the level of past persecution.


                                 - 6 -
                                      II.

             Where, as here, the BIA "adopts and affirms the IJ's

ruling" but nevertheless "examines some of the IJ's conclusions,"

we review both the BIA and IJ opinions as a unit.            Perlera-Sola v.

Holder, 699 F.3d 572, 576 (1st Cir. 2012).               This Court reviews

findings     of     fact   and     credibility   under      the   deferential

"substantial evidence" standard, see, e.g., Avelar-Gonzalez v.

Whitaker, 908 F.3d 820, 826 (1st Cir. 2018), which means that we

will uphold factual findings unless "any reasonable adjudicator

would   be        compelled   to     conclude    to   the     contrary,"   8

U.S.C. § 1252(b)(4)(B).

             Gómez-Medina raises five issues in his petition.           Four

relate to his asylum application, while the fifth concerns his

applications for WOR and CAT protection.          As to asylum, he argues

that the BIA erred by (1) upholding the IJ's determination that

Gómez-Medina did not meet his burden of showing that Honduras's

government would be unwilling or unable to protect him; (2)

mischaracterizing the IJ's findings and thus mistakenly concluding

that Gómez-Medina did not suffer past persecution;            (3) concluding

that Gómez-Medina's family did not constitute a social group; and

(4) upholding the IJ's determination that there was an insufficient

nexus between Gómez-Medina's familial relationship with his father

and his persecution.       Because we find the first issue dispositive,




                                     - 7 -
we need not reach Gómez-Medina's other arguments.4             See Khan v.

Holder, 727 F.3d 1, 7 (1st Cir. 2013) (refusing to reach challenges

to alternative, independent grounds for the BIA's decision when

one issue was dispositive).         With respect to the other relief

requested in his petition, he argues that the BIA failed to

consider his eligibility for relief via WOR or CAT.

            To be eligible for asylum, Gómez-Medina bears the burden

of showing that he is a refugee.       See 8 U.S.C. § 1158(b)(1)(B)(i).

A refugee is "any person who is outside any country of such

person's nationality . . . who is unable or unwilling to return

to, and is unable or unwilling to avail himself or herself of the

protection of, that country because of persecution or a well-

founded   fear   of   persecution    on     account   of   race,   religion,

nationality, membership in a particular social group, or political

opinion."    8 U.S.C. § 1101(a)(42)(A).




     4    Gómez-Medina is correct to point out that the BIA
mistakenly claimed to "agree" with the IJ when it found that Gómez-
Medina had not suffered past persecution. The BIA erred, but it
gave other, independent grounds for dismissing Gómez-Medina's
appeal. Because we hold that the BIA did not err in finding that
Gómez-Medina has not met his burden of showing Honduras is unable
or unwilling to protect him, any error was harmless. See Conteh
v. Gonzales, 461 F.3d 45, 59 (1st Cir. 2006) (noting that the BIA's
error was harmless when it "had no effect on the outcome of the
proceeding"); see also Nadal-Ginard v. Holder, 558 F.3d 61, 69 n.7
(1st Cir. 2009) (explaining that the court "need not reach the
BIA's other rationale for its decision" because even "[i]f this
finding constituted error . . . there was no prejudice").


                                    - 8 -
             We agree with the IJ and BIA that Gómez-Medina did not

meet his burden of showing that the government of Honduras is

unable or unwilling to protect him.            To demonstrate that the

government is unable or unwilling to protect Gómez-Medina requires

him to show either "acquiescence in the persecutor's acts" or an

"inability or unwillingness to investigate and punish those acts";

it is insufficient to show "a general difficulty preventing the

occurrence     of   particular   future    crimes."   Ortiz-Araniba   v.

Keisler, 505 F.3d 39, 42 (1st Cir. 2007).             Indeed, "the most

telling datum is [whether] . . . the local authorities responded

immediately to each incident."      Harutyunyan v. Gonzales, 421 F.3d
64, 68 (1st Cir. 2005).

             Gómez-Medina argues that Honduras is unable or unwilling

to protect him because: (1) the police department failed to record

the names of Gómez-Medina's attackers in the police reports he

filed after the January 2014 attack even though Gómez-Medina

asserts in his petition to us that he gave them this information;

(2) the police did not protect Gómez-Medina after he reported the

ten threatening phone calls he received; and (3) Honduras's country

report "demonstrates the futility of hoping for protection from a

police force riddled with corruption and impunity."       None of these

compel the conclusion that Honduras was unwilling or unable to

protect Gómez-Medina.      See 8 U.S.C. § 1252(b)(4)(B).      "That the

record supports a conclusion contrary to that reached by the


                                   - 9 -
[agency] is not enough to warrant upsetting the [agency]'s view of

the matter . . . the record must compel the contrary conclusion."

Hincapie v. Gonzales, 494 F.3d 213, 218 (1st Cir. 2007).

            On the first point, there is uncertainty in the record

about whether Gómez-Medina ever gave his attackers' names to the

police on at least one occasion.             He testified that, although he

thinks he gave the police this information, he was "very nervous"

and "[didn't] recall if [he] said the names or not."                Next, Gómez-

Medina's assertion that the Honduras police did in fact fail to

protect him goes nowhere.            See Ortiz-Araniba, 505 F.3d at 42;

Burbiene v. Holder, 568 F.3d 251, 255 (1st Cir. 2009) (denying a

petition    for   review      when    "the     record     does    not     indicate

[petitioner's home country's] inability to stop the problem is

distinguishable from any other government's struggles to combat a

criminal element").     To the contrary, the evidence in the record

-- such as the police reports and the fact that police sirens

dispersed Gómez-Medina's attackers in 2014 -- supports the BIA and

IJ's   conclusion   that   the       police    were     willing    and    able   to

investigate and prosecute the threats and attacks against Gómez-

Medina.    Cf. Ortiz-Araniba, 505 F.3d at 42 ("Where the police are

willing    to   investigate    incidents       of   violence      and    institute

criminal proceedings against the perpetrators, we have held that

the requisite connection between government inaction and fear of

future persecution could not be shown."); see also Harutyunyan,


                                     - 10 -
421 F.3d at 68.     Indeed, Gómez-Medina himself testified that "if

it . . . [weren't] for the police, they would have killed me."

Finally, the IJ balanced the generalized country condition report

evidence against specific, individualized evidence that the men

who were threating Gómez-Medina were sufficiently afraid of the

police that they fled the scene upon hearing sirens.          See Amouri

v. Holder, 572 F.3d 29, 35 (1st Cir. 2009) ("[E]ven though country

conditions     reports   are   deemed     generally    authoritative   in

immigration proceedings, the contents of such reports do not

necessarily override petitioner-specific facts."). Overall, then,

we conclude that the IJ and BIA's determinations were “supported

by reasonable, substantial, and probative evidence on the record

considered as a whole.”    Hincapie, 494 F.3d at 218 (quoting I.N.S.

v. Elias–Zacarias, 502 U.S. 478, 481 (1992)).             There is ample

evidence to support the denial of asylum.

             The same is true for the denial of Gómez-Medina's WOR

and CAT claims.    The WOR standard is "even higher" than the well-

founded fear of future persecution standard used in determining

refugee status in petitions for asylum.         See Villalta-Martinez,
882 F.3d at 23; Harutyunyan, 421 F.3d at 68.          Because, as we have

explained, the BIA and IJ's conclusion that Gómez-Medina has not

shown that Honduras is unable or unwilling to protect him was

supported by substantial evidence, he cannot satisfy the higher

WOR standard.


                                 - 11 -
             As to CAT, Gómez-Medina bears the burden of establishing

that it is more likely than not that he would be tortured if

removed to Honduras.        See 8 C.F.R. § 208.16(c)(2); Ramirez-Perez

v. Barr, 934 F.3d 47, 52 (1st Cir. 2019).                   For CAT purposes,

torture requires the "consent or acquiescence of a public official

or   other   person   acting      in    an   official   capacity,"       8    C.F.R.

§ 1208.18(a)(1),      and   "acquiescence"       requires    that    a       "public

official,     prior   to    the   activity      constituting   torture,         have

awareness of such activity and thereafter breach his or her legal

responsibility to intervene to prevent such activity," 8 C.F.R.

§ 1208.18(a)(7).      The same evidence that supports the IJ and BIA's

determination that Gómez-Medina failed to show that Honduras is

unable or unwilling to protect him also supports the determination

that he has not shown that it is more likely than not that the

government of Honduras has consented or acquiesced to the attacks

on him by private actors.              Nor has he shown that he would be

tortured.

             The petition for review is denied.




                                       - 12 -